NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        OCT 6 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JOSE MANUEL LOPEZ,                              No. 16-55216

                Plaintiff-Appellant,            D.C. No. 8:14-cv-01369-SVW-
                                                RAO
 v.

CITY OF SANTA ANA, a Municipal                  MEMORANDUM*
Corporation; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                       for the Central District of California
                   Stephen V. Wilson, District Judge, Presiding

                          Submitted September 26, 2017**

Before:      SILVERMAN, TALLMAN, and N.R. SMITH, Circuit Judges.

      Jose Manuel Lopez appeals pro se from the district court’s judgment

dismissing his 42 U.S.C. §§ 1983 and 1985 action alleging federal and state law

claims. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
dismissal under Fed. R. Civ. P. 12(c). United States v. Teng Jiao Zhou, 815 F.3d

639, 642 (9th Cir. 2016). We affirm.

      The district court properly dismissed Lopez’s §§ 1983 and 1985 claims for

false arrest and false imprisonment on the basis of the applicable statute of

limitations because Lopez’s claims accrued more than two years before he filed

this action. See Wallace v. Kato, 549 U.S. 384, 397, 389 (2007) (§ 1983 claim

arising from false arrest “begins to run at the time the claimant becomes detained

pursuant to legal process,” and a false imprisonment claim begins to run when the

alleged false imprisonment ends); see also Cal. Civ. Proc. Code § 335.1 (two-year

statute of limitations for personal injury claims); Lukovsky v. City & County of San

Francisco, 535 F.3d 1044, 1048 (9th Cir. 2008) (California’s statute of limitations

for personal injury torts applies to §§ 1983 and 1985 claims).

      The district court properly dismissed Lopez’s claims under the Eighth

Amendment, Fourteenth Amendment, and conspiracy claim under § 1985 because

Lopez failed to allege facts sufficient to state plausible claims for relief. See

Hebbe v. Pliler, 627 F.3d 338, 341-42 (9th Cir. 2010) (although pro se pleadings

are to be liberally construed, plaintiff must present factual allegations sufficient to

state a plausible claim for relief).

                                           2                                        16-55216
      The district court properly dismissed Lopez’s claim for violations of the

Racketeer Influenced and Corrupt Organizations Act (“RICO”), because

governmental entities cannot form the necessary criminal intent to commit a RICO

violation. See Pedrina v. Chun, 97 F.3d 1296, 1300 (9th Cir. 1996).

      The district court did not abuse its discretion by denying Lopez’s motion for

summary judgment without prejudice in order to first resolve a pending motion for

judgment on the pleadings. See S. Cal. Edison Co. v. Lynch, 307 F.3d 794, 807

(9th Cir. 2002) (“District courts have ‘inherent power’ to control their dockets.”

(citation omitted)).

      The district court did not abuse its discretion by declining to exercise

supplemental jurisdiction over Lopez’s state law claims. See Ove v. Gwinn, 264

F.3d 817, 821, 826 (9th Cir. 2001) (setting forth standard of review and explaining

that “[a] court may decline to exercise supplemental jurisdiction over related state-

law claims once it has dismissed all claims over which it has original jurisdiction”

(citation and internal quotation marks omitted)). We treat the dismissal of the state

law claims as a dismissal without prejudice. See Gini v. Las Vegas Metro. Police

Dep’t, 40 F.3d 1041, 1046 (9th Cir. 1994) (“When . . . the court dismisses the

federal claim leaving only state claims for resolution, the court should decline

                                          3                                      16-55216
jurisdiction over the state claims and dismiss them without prejudice.” (citation

and internal quotation marks omitted).

      We reject as without merit Lopez’s contentions regarding the continuing

violation doctrine and that the district court improperly considered matters outside

the pleadings.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      All pending motions and requests are denied.

      AFFIRMED.




                                          4                                       16-55216